Citation Nr: 1610432	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for bilateral shoulder arthritis.

8.  Entitlement to service connection for constipation.
 
9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama. 

The Veteran testified at before the undersigned in a June 2012 hearing.  A transcript of that hearing has been associated with the claims file.

In September 2013, these issues were remanded by the Board for additional evidentiary development.  They are now again before the Board for adjudication.

The record before the Board includes the Veteran's entirely electronic files found within Virtual VA and the Veterans Benefits Management System.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no clinical evidence of the existence of asthma or any other respiratory disorder.
  
2.  There is no clinical evidence of the existence of sleep apnea or any other sleep disorder.

3.  There is no clinical evidence of the existence of a skin rash.

4.  The Veteran's current hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.

5.  There is no clinical evidence of high cholesterol, and high cholesterol is a symptom, rather than a separate disability for which service connection can be granted.

6.  The Veteran's pes planus did not undergo an increase in severity during active service.

7.  There is no clinical evidence of bilateral shoulder arthritis or any other shoulder disability

8.  There is no clinical evidence of constipation, and constipation is a symptom, rather than a separate disability for which service connection can be granted. 

9.  The Veteran does not have any service connected disabilities to cause a state of unemployability.



CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  A skin rash was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A disability manifested by high cholesterol was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for service connection for pes planus are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

7.  A bilateral shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

8.  A disability manifested by constipation was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

9.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claims decided below, the RO afforded the Veteran with requisite notice by way of an August 2010 letter mailed to him prior to the initial adjudication of the claims in April 2011.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's STRs include a February 1987 enlistment examination, as well as clinical records, but no separation examination.  The Veteran indicated at his hearing that he does not recall whether or not he had a separation examination.  Additional records were requested from the Martin Army Hospital at Fort Benning, Georgia, however, in September 2010, that facility responded indicating it had no records for the Veteran.  The Veteran was notified of this in February 2011.  Thus, it appears all available STRs are of record at this time.  

The Board recognizes that the Veteran was not afforded a VA examination with regard to the claims on appeal.  No such examination is needed, however, in order to decide these claims.  There is no medical evidence suggesting the Veteran's hypertension was present until many years after the Veteran's military service, and no evidence suggesting the hypertension is etiologically related to service.  Moreover, there is no medical evidence showing the existence of any of the remaining disabilities at issue during the pendency of the claims on appeal.  The Board recognizes the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met with regard to the claims on appeal.  Moreover, there is no need for an examination and opinion on the TDIU claim, because there are no service-connected disabilities due to which the Veteran may be deemed unemployable.  Evidentiary development in this matter is complete to the extent possible.  VA has fulfilled its duty to assist the Veteran in this case. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Asthma

The Veteran claims to have asthma, which he contends initially manifested during his tour of duty in Germany.  At the time of his June 2012 Board hearing, he reported experiencing some problems with breathing in Germany and suggested that he went to sick call two to three times in 1985.  He also reported seeking treatment one to two times while at Fort Benning.  He confirmed that following service, he has not received a diagnosis or medication for asthma.

The Board has reviewed the Veteran's available service treatment records, which show he entered service in sound condition.  See February 1987 entrance examination.  During service, there were no complaints of trouble breathing recorded and no diagnosis of asthma.  There is no separation examination of record.  At the hearing, the Veteran could not recall if he received a separation examination.

Following the Veteran's 1991 separation from active service, the record is devoid of evidence of asthma or any other respiratory disorder.  An April 2013 VA primary care note lists the Veteran's prior medical history and it does not include asthma or any other respiratory disorder.

The Veteran contends that he currently has asthma, which he contends initially manifested in service; however, there is no clinical evidence of record intimating in any way that the Veteran currently has, or has had at any time during this claim, a diagnosis of asthma or any other respiratory disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for asthma.  As such, the evidence is insufficient to support a grant of service connection for asthma.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Sleep Apnea

The Veteran claims to have sleep apnea, which he contends manifested while stationed at Fort Benning, Georgia.  At the hearing, he reported being checked for it in service, but not diagnosed.  The Board has reviewed the Veteran's available service treatment records, which show he entered service in sound condition.  See February 1987 entrance examination.  During service, there were no complaints of trouble sleeping or snoring or any other indications of an onset of sleep apnea. There is no separation examination of record, yet, at the hearing, the Veteran could not recall if he received a separation examination.

At the Veteran's 2012 hearing, he suggested he started VA treatment for sleep apnea one year prior to the hearing, so in 2011.  A review of the claims file, however, fails to reveal any evidence of sleep apnea at any time since the Veteran's 1991 separation from active service.  An April 2013 VA primary care note lists the Veteran's prior medical history and it does not include sleep apnea.

The Board recognizes the Veteran's contention that he has sleep apnea, which he contends initially manifested in service; however, there is no clinical evidence of record intimating in any way that the Veteran currently has, or has had at any time during this claim, a diagnosis of sleep apnea or any other sleep disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, the evidence is insufficient to support a grant of service connection for sleep apnea.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Skin Rash

The Veteran claims to have a skin condition, which he contends manifested while stationed at Fort Benning, Georgia.  At the hearing, he reported experiencing itching on his hands and arms, and also reported that he has never sought treatment for a skin condition.  A review of the service treatment records and the post-service records is consistent with the report of no treatment.  The record is devoid of evidence of a disability manifested by a skin rash at any time during the pendency of this claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for any skin condition.  As such, the evidence is insufficient to support a grant of service connection for a skin rash.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Hypertension

The Veteran claims his current hypertension manifested in service.  In particular, at his hearing, he reported experiencing high blood pressure while doing field exercises at Fort Benning.  He claims his current hypertension is related to that incident.  The Veteran did report that this was a one-time incident and that he did not receive treatment, medication or a diagnosis of hypertension in service.  The Board's review of the service treatment records is indeed without any indication of high blood pressure or hypertension.  His February 1987 enlistment examination shows blood pressure of 100/68.  A December 1987 clinical note indicates blood pressure of 115/68.  In May 1990, it was 108/60, and in January 1991 it was 94/78.  There is no suggestion of high blood pressure or an initial manifestation of hypertension within the service treatment records.

At the Board hearing, the Veteran reported initially seeking treatment for hypertension in 2011.  Post-service records in 2013 indeed show the Veteran as carrying a diagnosis of hypertension and receiving medication to manage it.  Thus, the Veteran meets the first criteria for service connection, the existence of a current disability.  The question is, however, whether there is sufficient evidence to show that the current hypertension is causally connected to the Veteran's active service.

Again, there is no evidence of hypertension in service or for many years afterward.  VA clinical records show treatment for the disorder and prescription of medication, but provide no information related to etiology.  Aside from the Veteran's report of one incident of high blood pressure in service during field exercises, which was not documented and required no treatment, there is no indication in the record that the Veteran had symptoms in service or at any time thereafter until, at the earliest, 2011, as reported by the Veteran at his hearing.  The Board emphasizes the multi-year gap between discharge from active duty service in 1991 and the earliest potential treatment of hypertension in 2011.  The Veteran has not suggested that there were any symptoms during that twenty-year span of time, which, while not conclusive, weighs against the establishment of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board recognizes the Veteran's contention that his current hypertension is causally connected to his active service, however, the Veteran's statements as to the etiology of hypertension are not competent evidence sufficient to establish service connection.  While the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the etiologic relationship between his current hypertension and his military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In the absence of competent medical evidence that the Veteran's hypertension is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

High Cholesterol

The Veteran claims service connection is warranted for high cholesterol.  He did not provide any information as to the basis for this contention in either any written statements or at his hearing.  Initially, the Board observes that there is no indication of abnormal cholesterol readings in service.  Moreover, the Veteran's post-service treatment records during the pendency of this claim show normal cholesterol.  VA clinical notes dated in January 2012 and in April 2013 show fasting cholesterol at 161 and 183, respectively, with an indication that "borderline high" is in the 200 to 239 range.  Thus, there is no indication either in service or at any time since that the Veteran has high cholesterol.

Moreover, high cholesterol in and of itself, is a symptom, rather than a diagnosed disability.  It is essentially a laboratory finding.  Thus, even it were to exist, the existence of high cholesterol alone does not rise to the level of a diagnosed disability for which service connection can be granted.  The record in this case is devoid of evidence of a disability manifested by high cholesterol at any time during the pendency of this claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for high cholesterol.  As such, the evidence is insufficient to support a grant of service connection for high cholesterol.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Pes Planus

The Veteran contends that service connection is warranted for his pes planus.  The February 1987 service entrance examination notes the existence of pes planus with "0 compl.," which the Board presumes to mean zero complications.  There are no other treatment records during service or since mentioning pes planus, or any symptoms related to pes planus.  The Veteran's remaining service treatment records include no treatment for foot pain or any other similar symptom.  The post-service medical record is also devoid of mention of any symptoms related to the feet.  An April 2013 VA primary care note shows a listing of the Veteran's various medical issues, none of which refer to the feet.  Aside from the mention of the existence of pes planus at the time of the February 1987 entrance examination, there is no evidence of any symptoms related to either of the Veteran's feet.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record clearly indicates that the Veteran had pes planus prior to entering service.  Consequently, the Veteran is not considered sound at entry with respect to his feet. 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder. Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different from the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  38 C.F.R. § 3.306. 

After review of the evidence, the Board finds service connection is not warranted for bilateral pes planus.  Although the service entrance examination confirms the existence of pes planus, no subsequent medical evidence, either during service or since, even casually mentions the condition, let alone evidences aggravation of the condition.  There is simply no evidence that the Veteran's pes planus was permanently aggravated by service.  The Board acknowledges the Veteran's contention that service connection is warranted for pes planus.  He has not provided any evidence in support of that contention, however, to include any symptomatic history explaining specifically how his pes planus permanently worsened during and after service (e.g. histories of bunions, increased pronation, total elimination of the arch), and, as a layperson, he is not otherwise competent to suggest a link between service and his pes planus.  See 38 C.F.R. § 3.159(a)(2).  In short, the preponderance of the evidence of record is against a finding that the Veteran's pes planus, which was noted at entrance into service, underwent any increase in severity during service. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pes planus.  As such, the evidence is insufficient to support a grant of service connection for pes planus.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Bilateral Shoulder Arthritis

The Veteran claims service connection is warranted for a bilateral shoulder disability, claimed as arthritis.  At the hearing, he reported having trouble with his shoulders and arms while at Fort Benning during active service, but that he never went to sick call and was never on a limited duty profile.  The Veteran's service treatment records are indeed without notation of any shoulder symptoms or treatment.  Also at the hearing, the Veteran reported that he started having more problems with his shoulders fifteen years prior to the hearing, thus in approximately 1997.  He suggested that he sees his doctor for it now and uses ibuprofen.  He believes his current diagnosis is arthritis.

The Board's review of the Veteran's outpatient treatment records confirms the Veteran's treatment for bilateral shoulder pain in October 2011.  Ibuprofen is on his medication list.  An April 2013 primary care note lists the Veteran's various diagnoses, which include "pain involving the shoulder region."  There is actually no medical evidence suggesting a diagnosis of arthritis in the shoulders.  While the Veteran is recognized for his report of pain in the bilateral shoulders, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board indeed recognizes the Veteran's contention that his current bilateral shoulder pain is a manifestation of arthritis, however, the Veteran's statements as to the appropriate diagnosis, especially when referencing a complete medical diagnosis such as arthritis, is not competent evidence sufficient to establish service connection.  While the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the appropriate medical diagnosis to be applied to a set of symptoms.  The Veteran's treating physicians have noted his pain, but not rendered a diagnosis of arthritis.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disability, to include arthritis.  As such, the evidence is insufficient to support a grant of service connection for a bilateral shoulder disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Constipation

The Veteran claims service connection is warranted for constipation.  He did not provide any information as to the basis for this contention in either any written statements or at his hearing other than to state that he experienced constipation one time while stationed at Fort Benning.  The Veteran's service treatment records indeed include two notations of constipation, once on an undated document and once in January 1991.  The Veteran's post service treatment records during the pendency of this claim show no notations of constipation.  Moreover, constipation, in and of itself, is a symptom, rather than a diagnosed disability.  Thus, even if the Veteran were to have constipation at any time during the pendency of the claim, its existence alone does not rise to the level of a diagnosed disability for which service connection can be granted.  The record in this case is devoid of evidence of a disability manifested by constipation at any time during the pendency of this claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for constipation.  As such, the evidence is insufficient to support a grant of service connection for a disability manifested by constipation.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

TDIU

The Veteran claims that a total rating is warranted due to his claimed individual unemployability (TDIU).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  Because the Veteran does not have any service-connected disabilities, he does not meet the basic eligibility requirements for establishing a TDIU.  His claim, therefore, must be denied.


ORDER

Service connection for asthma is denied.

Service connection for apnea is denied. 

Service connection for a skin rash is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.

Service connection for pes planus is denied.

Service connection for bilateral shoulder arthritis is denied.

Service connection for constipation is denied.
 
A total disability rating based on individual unemployability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


